Citation Nr: 0706658	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 
2, 2005, for the award of service connection for lumbosacral 
strain.

2.  Entitlement to restoration of a 20 percent rating for 
residual postoperative injury of the left knee.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
November 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In an April 2004 rating decision, the RO, in part, denied a 
temporary 100 percent evaluation based on surgery 
necessitating convalescence for the service-connected left 
knee and decreased the evaluation for service-connected 
residual postoperative injury of the left knee from 20 
percent to 10 percent, effective March 12, 2004.  The veteran 
timely perfected an appeal of these determinations.  

In a March 2006 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 20 percent 
evaluation, effective September 2, 2005.  The veteran timely 
perfected an appeal for an earlier effective date.

In a June 2006 rating decision, the RO granted a temporary 
100 percent evaluation based on surgical or other treatment 
necessitating convalescence for the service-connected left 
knee, effective December 26, 2001, to March 31, 2002.  The 
veteran appealed for an extension of the 100 percent 
evaluation to June 1, 2002.  In a December 2002 rating 
decision, the RO granted an extension of the total evaluation 
to June 1, 2002.  Because the veteran has been granted the 
100 percent evaluation for his period of convalescence, which 
was the goal of his disagreement with the RO's previous 
action, and granted the requested extension, there remains no 
"case or controversy" for which the Board must render a 
decision with respect to this issue.  See Swan v. Derwinski, 
1 Vet. App. 20, 22-23 (1990).


FINDINGS OF FACT

1.  On September 2, 2005, VA received the veteran's original 
claim of entitlement to service connection for a chronic back 
condition as secondary to service-connected residual 
postoperative injury of the left knee.

2.  An August 2001 private radiology report reflects a 
complex tear involving the lateral meniscus.  A February 2002 
VA examination report reflects that the veteran had surgery 
on his knee in December 2001 and that examination showed some 
generalized tenderness to soreness and pain throughout the 
range of motion, which was from 10 to 65 degrees actively.  

3.  Private and VA medical records, including a March 2004 VA 
examination report, reflect that the veteran's range of 
motion of the left knee improved since the December 2001 
surgery and February 2002 VA examination, and the knee was 
stable.

4.  The record demonstrates that, at the time the RO reduced 
the 20 percent rating assigned to the residual postoperative 
injury of the left knee, there had been material improvement 
in the disability in that the knee no longer had dislocated 
cartilage and the knee was stable.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
2, 2005, for the award of service connection for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).

2.  The criteria for restoration of the 20 percent rating for 
residual postoperative injury of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.344(c), 4.71a, Diagnostic Codes 5258, 5259 (2006); 
VAOPGCPREC 71-91.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The RO provided VCAA notice, including notice pursuant to 
Dingess, in March 2006 letters.  With respect to the earlier 
effective date claim, because the outcome of the case turns 
on the law and not the evidence, the notice and duty to 
assist provisions are inapplicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  There is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his earlier effective date claim.  See 38 
U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2006).  

In addition, with respect to the veteran's appeal as to the 
reduction of the 20 percent evaluation for residuals of 
postoperative injury of the left knee, the Board notes that 
the veteran, an attorney, has not argued that the reduction 
itself was not warranted; rather, his argument pertains to 
the RO's failure to apply 38 C.F.R. § 3.105(e) to the 
reduction.  Essentially, he argues only that the effective 
date of the reduction was incorrect, not the reduction 
itself.  

In light of the above, there is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  
Thus, any error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 
2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Effective Date

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

On September 2, 2005, VA received the veteran's original 
claim of entitlement to service connection for a chronic back 
condition as secondary to service-connected residual 
postoperative injury of the left knee.  Accordingly, when VA 
granted service connection for lumbosacral strain, VA 
assigned an effective date of September 2, 2005, the date of 
receipt of claim.  See 38 C.F.R. § 3.400 (2006).  There is no 
evidence in the record received prior to that date in which 
the veteran indicates an intent to claim service-connected 
benefits for a back condition.

The veteran contends, in essence, that his claim for service 
connection for a back condition as secondary to his service-
connected left knee condition constitutes a claim for 
increase, thereby invoking 38 C.F.R. § 3.400(o)(2).  He 
asserts that, because VA medical records show that he had a 
back disorder related to his service-connected left knee 
disability as early as December 2004 and he filed his claim 
within a year of that time, he is entitled to an earlier 
effective date based on the VA medical records.  

After review, the Board finds that the veteran's contention 
is not supported by the applicable law or regulations.  In 
this regard, a claim for an increase is based on an increase 
in the severity of a disability for which service connection 
is already in effect, not for a new disability that is 
secondary to the service-connected disability.  
In this regard "[t]he mere presence of the medical evidence 
does not establish an intent on the part of the [claimant] to 
seek secondary service connection. . . .").  Brannon v. West, 
12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) ("[T]he effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA."); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993) (in order to constitute an 
informal claim for benefits the document must identify the 
benefit being sought); 38 C.F.R. §§ 3.157, 3.155(a) (2006).

Moreover, the fact that the veteran was treated for a back 
disorder does not, in and of itself, constitute a claim for 
that benefit.  While 38 C.F.R. § 3.157(b) does contain 
provisions in which VA treatment records can constitute an 
informal claim in certain cases, application of this 
regulation is not warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established for the condition at 
issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. 
Cir. 2006); see also Lalonde, supra.  

Given the above, as the veteran did not file a claim for 
service connection for a low back disorder prior to September 
2, 2005, he has already been given the earliest possible 
effective date for the award of service connection for 
lumbosacral strain.  Thus, there is no legal basis for an 
effective date earlier than September 2, 2005, for the award 
of service connection for lumbosacral strain.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


Restoration

The veteran contends, in essence, that the date of the 
reduction in the evaluation of his residual postoperative 
injury was improper because he was not provided with the 
prior notice as required by 38 C.F.R. § 3.105(e) (2006).  He 
does not contend that the evidence fails to factually support 
the reduction

Historically, an April 2002 rating decision awarded service 
connection for residuals of a postoperative injury to the 
left knee with arthritis, evaluated as 20 percent disabling 
effective November 1, 2001.  In the April 2004 decision on 
appeal, the RO granted a separate 10 percent rating for a 
surgical scar of the left knee effective in September 2003, 
and a separate 10 percent evaluation for arthritis with 
limitation of motion, effective November 1, 2001.  That 
decision also reduced the evaluation of postoperative injury 
to the left knee from 20 percent to 10 percent effective 
March 12, 2004.  Subsequent rating decisions awarded a 
temporary total rating for convalescence from December 26, 
2001 to June 1, 2002, and inexplicably changed the effective 
date of the reduction of the evaluation of postoperative 
injury to the left knee to May 12, 2004.  

Initially, the Board notes that the veteran was not provided 
with notice prior to the reduction in the April 2004 rating 
decision.  The Board observes, however, that 38 C.F.R. 
§ 3.105(e) does not apply in this case.  In this regard, that 
provision applies only when a reduction in evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6); 
VAOPGCPREC 71-91 (1991) (holding that section 5112 does not 
provide a 60 day grace period where there is only a reduction 
in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e)..  

At the time of the April 2004 rating decision that 
implemented the reduction, the veteran was receiving 
compensation based on a combined evaluation of 20 percent.  
Despite the 10 percent reduction, because of grants of 
additional separate ratings for the scar and arthritis of the 
left knee, the veteran's combined evaluation for left knee 
disabilities ultimately increased to 30 percent.  Thus, the 
lower evaluation did not result in a reduction or 
discontinuance of compensation payments being made at the 
time of the reduction.  Therefore, the Board finds that 
notice under 38 C.F.R. § 3.105(e) was not required and 
contemporaneous notice of the reduction, issued on May 1, 
2004, was adequate in this case.  See VAOPGCPREC 71-91 
(1991).  

The Board next turns to the applicability of 38 C.F.R. 
§ 3.500 (2006).  In this regard, that section also applies to 
cases in which there was a reduction or discontinuance of an 
award of compensation.  As noted above, the lower evaluation 
in this case did not result in a reduction or discontinuance 
of the veteran's award of compensation.  Thus, the provisions 
of 38 C.F.R. § 3.500 regarding effective dates do not apply.  

Lastly, the Board will consider whether the reduction itself 
was proper.  Initially, the Board notes that the 20 percent 
evaluation of the veteran's residual postoperative injury of 
the left knee was not in effect for five years, therefore the 
provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  
See 38 C.F.R. § 3.344(c). Prior to his surgery in December 
2001, the evidence showed the veteran with a meniscal tear 
and complaints of pain.  A 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Thereafter he 
underwent surgery and on the VA examination in February 2002, 
he was still recovering, had pain, stiffness, swelling, 
fatigability and significant limitation of motion, but his 
knee was thought to be stable.  

In an April 2002 rating decision, the RO granted a 20 percent 
rating for residual postoperative injury of the left knee 
based on symptoms of postoperative meniscal tear with 
arthritis, pain, stiffness, fatigability and swelling.  The 
RO noted, however, that since there is was likelihood of 
improvement, the assigned evaluation is not considered 
permanent and is subject to a future review examination.  

It appears that the RO's award of a separate rating for 
limitation of motion effective November 1, 2001 constitutes 
pyramiding, as the same symptoms (arthritis) were considered 
to award the original 20 percent.  In this regard, the 
evaluation of the same disability or manifestations under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  
However, as such error is in the veteran's favor it is not 
prejudicial to him.

Private medical records received after the issuance of the 
above rating decision reflect that the veteran underwent an 
osteotomy and partial meniscectomy of the left knee in 
December 2001 and had physical therapy from January 2002 to 
May 2002.  Of note, an April 2002 entry reflects that range 
of motion of the knee was from 0 to 132 degrees.  

Similarly, a September 2003 VA treatment note reflects left 
knee range of motion to 90 degrees and that the knee was 
stable and without obvious evidence of effusion.  In 
addition, the veteran denied any locking, there was no 
ligament laxity, and strength was full.  

A March 2004 VA examination report reflects active range of 
motion from 0 to 85 degrees, passively to 110, limited by 
pain.  There was no effusion and the knee was stable.  

Based on the above, in an April 2004 rating decision, the RO 
decreased the rating for the veteran's residual postoperative 
injury of the left knee to 10 percent, while at the same time 
awarding separate ratings for the scar and limitation of 
motion.  As noted above, the evaluation assigned to the 
postoperative meniscal tear cannot include consideration of 
the veteran's painful motion due to arthritis, as that is 
separately rated.  38 C.F.R. § 4.14.  He no longer has 
dislocated or torn cartilage, and there is no evidence of 
instability or laxity in the knee.  Thus, at the time the RO 
reduced the 20 percent rating assigned to the residual 
postoperative injury of the left knee, there had been 
material improvement in the disability, as the veteran no 
longer met the criteria for a 20 percent rating, especially 
given the separate 10 percent rating for limitation of 
motion.  Consequently, the reduction was proper.  


ORDER

An effective date earlier than September 2, 2005, for the 
award of service connection for lumbosacral strain is denied.

Restoration of a 20 percent rating for residual postoperative 
injury of the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


